Exhibit 10.2

 

Award No.          

 

KITE REALTY GROUP TRUST

2013 EQUITY INCENTIVE PLAN

 

APPRECIATION ONLY LTIP UNIT AGREEMENT

COVER SHEET

 

[g58361kk01i001.gif]Pursuant to the Kite Realty Group Trust 2013 Equity
Incentive Plan (as it may be amended and/or restated from time to time, the
“Plan”) and the Amended and Restated Agreement of Limited Partnership of Kite
Realty Group, L.P. (as it may be amended and/or restated from time to time, the
“Limited Partnership Agreement”), Kite Realty Group, L.P., a Delaware limited
partnership (the “Limited Partnership”), and Kite Realty Group Trust, a Maryland
real estate investment trust and the sole general partner of the Limited
Partnership (the “Company”), together hereby grant and issue to the grantee (the
“Grantee”) named below an award (the “Award”) of Class AO LTIP Units (“AO LTIP
Units”) in the number set forth below, in consideration of the Grantee’s
agreement to provide services to or for the benefit of the Limited Partnership. 
The AO LTIP Units have the rights, voting powers, restrictions, limitations as
to distributions, qualifications, and terms and conditions of conversion and
redemption set forth in the Limited Partnership Agreement.  Upon the close of
business on the Final Acceptance Date, if the terms and conditions of the Award
set forth on this cover sheet and in the attached Appreciation Only LTIP Unit
Agreement (collectively, the “Agreement”), in the Limited Partnership Agreement,
and in the Plan are accepted, the Grantee shall receive the number of AO LTIP
Units specified below, effective as of the Grant Date, subject to the vesting,
forfeiture, and other conditions set forth in this Agreement, in the Limited
Partnership Agreement, and in the Plan.

 

Grant Date:

 

 

 

 

 

Name of Grantee:

 

 

 

 

 

Grantee’s Identification Number:

 

 

 

 

 

Number of AO LTIP Units covered by this Award:

 

 

 

 

 

Class AO LTIP Unit Participation Threshold per AO LTIP Unit covered by this
Award:

 

 

 

 

 

Final Acceptance Date:

 

 

 

 

 

Expiration Date:

 

 

 

--------------------------------------------------------------------------------



 

By the Grantee’s signature below, the Grantee agrees to all of the terms and
conditions described herein, in the Agreement, in the Limited Partnership
Agreement, and in the Plan, copies of which have been provided to the Grantee in
connection with the Agreement.  The Grantee acknowledges that the Grantee has
carefully reviewed the Limited Partnership Agreement and the Plan and agrees
that the Limited Partnership Agreement and the Plan will control in the event
any provision of this Agreement should appear to be inconsistent.

 

 

KITE REALTY GROUP, L.P.

 

 

 

 

By:

Kite Realty Group Trust,

 

 

a Maryland real estate investment trust, its general partner

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

(Sign Name)

 

 

 

 

 

(Print Name)

 

 

 

Address:

 

 

Attachment

 

This is not a share certificate or a negotiable instrument.

 

2

--------------------------------------------------------------------------------



 

KITE REALTY GROUP TRUST

2013 EQUITY INCENTIVE PLAN

 

APPRECIATION ONLY LTIP UNIT AGREEMENT

 

Acceptance of Agreement

 

Unless the Grantee is already a Partner (as defined in the Limited Partnership
Agreement), the Grantee must sign, as a Partner, and deliver to the Limited
Partnership, a Limited Partner Acceptance to the Limited Partnership Agreement
(attached hereto as Exhibit A).  Upon signature and delivery of the Limited
Partner Acceptance on or prior to the Final Acceptance Date, to the extent
required, the Grantee shall be admitted as a Partner of the Limited Partnership,
as of the Grant Date, with beneficial ownership of the number of AO LTIP Units
specified on the cover sheet of this Agreement.  Thereupon, the Grantee shall
have all the rights of a Partner of the Limited Partnership with respect to the
number of AO LTIP Units specified on the cover sheet of this Agreement, as set
forth in the Limited Partnership Agreement, subject, however, to the
restrictions and conditions specified herein, in the Limited Partnership
Agreement, and in the Plan.  In order to confirm receipt of this Agreement, the
Grantee must sign and deliver to the Company a copy of this Agreement.

 

 

 

AO LTIP Units Generally

 

The AO LTIP Units are a class of partnership interests in the Limited
Partnership that are intended to qualify as “profits interests” for federal
income tax purposes. Subject to the terms of the Limited Partnership Agreement
and the vesting conditions set forth in Exhibit B, the AO LTIP Units allow the
Grantee to realize value to the extent the Fair Market Value of a Share exceeds
the Class AO LTIP Unit Participation Threshold of an AO LTIP Unit as set forth
on the cover sheet.  Should the AO LTIP Units become vested and exercisable, the
value of a Vested AO LTIP Unit (as defined below) is realized through the
exercise of the AO LTIP Units and the conversion of such AO LTIP Units into LTIP
Units (as defined in the Limited Partnership Agreement), along with any special
distributions and/or allocations received in respect of the Vested AO LTIP Units
upon such conversion, as set forth in this Agreement and in the Limited
Partnership Agreement. 

 

 

 

Vesting of AO LTIP Units

 

The AO LTIP Units shall vest, if at all, based on the terms and provisions of
Exhibit B attached hereto.  The number of AO LTIP Units that become vested shall
be referred to as “Vested AO LTIP Units.”  AO LTIP Units that have not vested
shall be referred to as “Unvested AO LTIP Units.”

 

To the extent the Grantee is a party to another agreement or arrangement with
the Company or any Affiliate that provides either (i) accelerated vesting of the
AO LTIP Units granted hereunder in the event of certain types of employment
terminations or any other

 

3

--------------------------------------------------------------------------------



 

 

 

applicable vesting-related events or (ii) provides more favorable vesting
provisions with respect to the AO LTIP Units granted hereunder than provided for
in this Agreement, such accelerated vesting provisions are hereby expressly
superseded and replaced with respect to this Award.

 

 

 

Leaves of Absence

 

For purposes of this Agreement, the Grantee’s Service does not terminate when
the Grantee goes on a bona fide leave of absence that was approved by the
Grantee’s employer in writing if the terms of the leave provide for continued
Service crediting or when continued Service crediting is required by applicable
law.  The Grantee’s Service terminates in any event when the approved leave ends
unless the Grantee immediately returns to active employee work.

The Grantee’s employer may determine, in its discretion, which leaves count for
this purpose and when the Grantee’s Service terminates for all purposes under
the Agreement and the Plan, in accordance with the provisions of the Plan. 
Notwithstanding the foregoing, the Company may determine, in its discretion,
which leaves count for this purpose even if the Grantee’s employer does not
agree.

 

 

 

Forfeiture of AO LTIP Units

 

The AO LTIP Units shall be subject to forfeiture in accordance with the terms
and provisions of Exhibit B attached hereto.  Upon such forfeiture, the
Grantee’s rights to such AO LTIP Units shall be null and void, and neither the
Grantee nor any of the Grantee’s successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such AO
LTIP Units.

 

 

 

Distributions

 

The Grantee shall be entitled to receive such distributions, if any, in respect
of the AO LTIP Units as set forth in the Limited Partnership Agreement.

 

 

 

Conversion into Vested LTIP Units

 

The Grantee may elect to convert Vested AO LTIP Units into Vested LTIP Units (as
defined in the Limited Partnership Agreement) during the Term (as defined and
described in Exhibit B) in accordance with the terms and conditions of Exhibit B
and the Limited Partnership Agreement.

 

Vested AO LTIP Units may be subject to mandatory conversion into Vested LTIP
Units as set forth in Exhibit B or the Limited Partnership Agreement.

 

 

 

Restrictions on Transfer

 

The Grantee shall not, without the consent of the Company (which the Company may
give or withhold in its sole discretion), sell, pledge, assign, hypothecate,
transfer, or otherwise dispose of (collectively, “Transfer”) any AO LTIP Units
(the “Transfer Restrictions”); provided, however, that the Transfer Restrictions
shall not apply to any Transfer of AO LTIP Units to the Limited Partnership or
the Company or to any Transfer by will or pursuant to the laws of descent and

 

4

--------------------------------------------------------------------------------



 

 

 

distribution.

 

In addition, during the three (3)-year period which begins as of the Grant Date
of the AO LTIP Units, the AO LTIP Units (and any LTIP Units, Partnership Units,
Shares, or other securities into which such AO LTIP Units may be converted) may
not be Transferred, nor may the AO LTIP Units (and any LTIP Units, Partnership
Units, Shares, or other securities into which such AO LTIP Units may be
converted) be made subject to execution, attachment, or similar process;
provided, however, that this Transfer Restriction shall not prohibit the Grantee
from exchanging or otherwise disposing of the AO LTIP Units (and any LTIP Units,
Partnership Units, Shares, or other securities into which such AO LTIP Units may
be converted) in connection with a Corporate Transaction or other transaction in
which AO LTIP Units or other securities held by other Limited Partners (as
defined in the Limited Partnership Agreement) or Company shareholders, as
applicable, are required to be exchanged or otherwise disposed.

 

 

 

Investment Representation

 

The Grantee hereby makes the covenants, representations, and warranties set
forth on Exhibit C attached hereto as of the date of acceptance of this
Agreement and on each applicable vesting date, as determined in Exhibit B
attached hereto.  All of such covenants, representations, and warranties shall
survive the execution and delivery of this Agreement by the Grantee.  The
Grantee shall immediately notify the Limited Partnership upon discovering that
any of the representations or warranties set forth on Exhibit C were false when
made or have, as a result of changes in circumstances, become false.

 

 

 

Registration

 

The Grantee hereby acknowledges that the AO LTIP Units have not been registered
under the Securities Act and that the AO LTIP Units cannot be transferred by the
Grantee other than in accordance with the terms and conditions set forth in this
Agreement, the Limited Partnership Agreement, and the Plan and, in any event,
unless such transfer is registered under the Securities Act or an exemption from
such registration is available.  Neither the Company nor the Limited Partnership
has made any agreements, covenants, or undertakings whatsoever to register the
transfer of the AO LTIP Units under the Securities Act.  Neither the Company nor
the Limited Partnership has made any covenants, representations, or warranties
whatsoever as to whether any exemption from the Securities Act, including,
without limitation, any exemption for limited sales in routine brokers’
transactions pursuant to Rule 144 of the Securities Act (“Rule 144”), will be
available.  If an exemption under Rule 144 is available at all, it will not be
available until all applicable terms and conditions of Rule 144 have been
satisfied.

 

 

 

Code Section 83(b) Election

 

The Grantee hereby agrees to make an election to include in gross income in the
year of transfer the AO LTIP Units pursuant to Section 

 

5

--------------------------------------------------------------------------------



 

 

 

83(b) of the Code, substantially in the form attached hereto as Exhibit D and to
supply the necessary information in accordance with the regulations promulgated
thereunder.

 

THE GRANTEE ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE RESPONSIBILITY, AND NOT
THE COMPANY’S OR THE LIMITED PARTNERSHIP’S, TO FILE A TIMELY ELECTION UNDER CODE
SECTION 83(b), EVEN IF THE GRANTEE REQUESTS THE COMPANY, THE LIMITED
PARTNERSHIP, OR THEIR RESPECTIVE REPRESENTATIVES TO MAKE THIS FILING ON THE
GRANTEE’S BEHALF.  THE GRANTEE IS RELYING SOLELY ON THE GRANTEE’S OWN ADVISORS
WITH RESPECT TO THE DECISION AS TO WHETHER TO FILE ANY CODE
SECTION 83(b) ELECTION AND REGARDING THE ACCURACY AND TIMELINESS OF SUCH FILING.

 

 

 

Amendment

 

The Grantee acknowledges that the Limited Partnership Agreement and the Plan may
be amended, suspended, or terminated and that this Agreement may be amended,
suspended, or terminated by the Company, on behalf of the Limited Partnership,
for the purpose of satisfying changes in law or for any other lawful purpose,
provided that no such action shall impair the Grantee’s rights under this
Agreement without the Grantee’s written consent.

 

 

 

Withholding Taxes

 

The Grantee agrees as a condition of this Award that the Grantee will make
acceptable arrangements to pay any withholding or other taxes that may be due in
connection with the Award of the AO LTIP Units.  In the event that the Company
or an Affiliate, as applicable, determines that any federal, state, local, or
foreign tax or withholding payment is required relating to the AO LTIP Units,
the Company or an Affiliate, as applicable, shall have the right to require such
payments from the Grantee, or withhold such amounts from other payments due to
the Grantee from the Company or an Affiliate, as applicable.

 

 

 

Retention Rights

 

This Agreement and the Award evidenced hereby do not give the Grantee the right
to be retained by the Company or an Affiliate in any capacity.  Unless otherwise
specified in an employment or other written agreement between the Company or an
Affiliate, as applicable, and the Grantee, the Company or an Affiliate, as
applicable, reserves the right to terminate the Grantee’s Service at any time
and for any reason.

 

6

--------------------------------------------------------------------------------



 

Legend

 

The records of the Limited Partnership evidencing the AO LTIP Units shall bear
an appropriate legend, as determined by the Limited Partnership in its sole
discretion, to the effect that such AO LTIP Units are subject to restrictions as
set forth in this Agreement, in the Limited Partnership Agreement, and in the
Plan.

 

 

 

Clawback

 

This Award is subject to mandatory repayment by the Grantee to the Company to
the extent the Grantee is or in the future becomes subject to any Company
“clawback” or recoupment policy that requires the repayment by the Grantee to
the Company of compensation paid by the Company to the Grantee in the event that
the Grantee fails to comply with, or violate, the terms or requirements of such
policy.

 

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, and the Grantee
knowingly engaged in the misconduct, was grossly negligent in engaging in the
misconduct, knowingly failed to prevent the misconduct, or was grossly negligent
in failing to prevent the misconduct, the Grantee shall reimburse the Company
the amount of any payment in settlement of this Award earned or accrued during
the twelve (12)-month period following the first public issuance or filing with
the United States Securities and Exchange Commission (whichever first occurred)
of the financial document that contained such material noncompliance.

 

 

 

Applicable Law and Venue

 

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.  The Grantee agrees that the exclusive
venue for any disputes arising out of or related to this Agreement shall be the
state or federal courts located in Indianapolis, Indiana.

 

 

 

Remedies

 

The Grantee shall be liable to the Company and the Limited Partnership for all
costs and damages, including incidental and consequential damages, resulting
from a disposition of the Award or the AO LTIP Units which is in violation of
the provisions of this Agreement, the Limited Partnership Agreement, or the
Plan.  Without limiting the generality of the foregoing, the Grantee agrees that
the Company and the Limited Partnership shall be entitled to obtain specific
performance of the Grantee’s obligations under this Agreement and immediate
injunctive relief in the event any action or proceeding is brought in equity to
enforce the same.  The Grantee will not urge as a defense that there is an
adequate remedy at law.

 

 

 

The Plan



 

The text of the Plan is incorporated into this Agreement by reference.

 

Certain capitalized terms used in this Agreement are defined in the

 

7

--------------------------------------------------------------------------------



 

 

 

Plan and have the meanings set forth in the Plan.

 

This Agreement, the Limited Partnership Agreement, and the Plan constitute the
entire understanding between the Grantee and the Company and the Limited
Partnership regarding this Award.  Any prior agreements, commitments, or
negotiations concerning this Award are superseded; except that, unless otherwise
specifically noted in this Agreement, any written employment, consulting,
confidentiality, non-competition, non-solicitation, and/or severance agreement
between the Grantee and the Company or an Affiliate, as applicable, shall
supersede this Agreement with respect to its subject matter. 

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about the
Grantee.  Such data includes, but is not limited to, information provided in
this Agreement and any changes thereto, other appropriate personal and financial
data about the Grantee, such as the Grantee’s contact information, payroll
information, and any other information that might be deemed appropriate by the
Company to facilitate the administration of the Plan.

 

By accepting this Award, the Grantee gives explicit consent to the Company to
process any such personal data.

 

 

 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form.  By accepting the AO LTIP Units, the Grantee agrees
that the Company may deliver the Plan prospectus and the Company’s annual report
to the Grantee in an electronic format.  If at any time the Grantee would prefer
to receive paper copies of these documents, as the Grantee is entitled to, the
Company would be pleased to provide copies.  Please contact David Buell at (317)
577-5600 to request paper copies of these documents.

 

 

 

Code Section 409A

 

It is intended that this Award comply with Code Section 409A or an exemption to
Code Section 409A.  To the extent that the Company determines that the Grantee
would be subject to the additional twenty percent (20%) tax imposed on certain
non-qualified deferred compensation plans pursuant to Code Section 409A as a
result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such additional
tax.  The nature of any such amendment shall be determined by the Company.  For
purposes of this Award, a termination of employment only occurs upon an event
that would be a “separation from service” within the meaning of Code
Section 409A.

 

 

 

Profits Interest

 

The Company, the Limited Partnership, and the Grantee acknowledge and agree that
the AO LTIP Units are hereby issued to the Grantee for the performance of
services to or for the benefit of the Limited Partnership in the Grantee’s
capacity as a Partner or in anticipation of becoming a Partner.

 

8

--------------------------------------------------------------------------------



 

 

 

The Company, the Limited Partnership, and the Grantee intend that (i) the AO
LTIP Units be treated as “profits interests” within the meaning of the Code, the
Treasury Regulations promulgated thereunder, and any published guidance by the
Internal Revenue Service with respect thereto, including, without
limitation, Internal Revenue Service Revenue Procedure 93-27, 1993-2 C.B. 343,
as clarified by Internal Revenue Service Revenue Procedure 2001-43, 2001-2 C.B.
191; (ii) the issuance of such interests not be a taxable event to the Limited
Partnership or the Grantee as provided in such Revenue Procedures; and
(iii) this Agreement, the Limited Partnership Agreement, and the Plan be
interpreted consistently with such intent.

 

The Grantee is urged to consult with the Grantee’s own tax advisor regarding the
tax consequences of the receipt of AO LTIP Units, the vesting of AO LTIP Units,
the conversion of AO LTIP Units into LTIP Units (or Partnership Units or
Shares), the holding of AO LTIP Units (or Partnership Units or Shares), and the
acquisition, holding, and disposition of LTIP Units, Partnership Units, or
Shares.

 

The Grantee shall make no contribution of capital to the Limited Partnership in
connection with the Award and, as a result, the Grantee’s Capital Account (as
defined in the Limited Partnership Agreement) balance in the Limited Partnership
immediately after the Grantee’s receipt of the AO LTIP Units shall be equal to
zero, unless the Grantee was a Partner in the Limited Partnership prior to this
Award, in which case the Grantee’s Capital Account balance shall not be
increased as a result of the receipt of the AO LTIP Units.

 

By signing this Agreement, the Grantee agrees to all of the terms and conditions
described above, in the Limited Partnership Agreement, and in the Plan.

 

9

--------------------------------------------------------------------------------



 

EXHIBIT A

 

LIMITED PARTNER ACCEPTANCE

 

This Limited Partner Acceptance to the Amended and Restated Agreement of Limited
Partnership of Kite Realty Group, L.P. (the “Acceptance”), which Acceptance is
incorporated into that certain Amended and Restated Agreement of Limited
Partnership of Kite Realty Group, L.P. dated as of August 16, 2004 and as
amended from time to time (the “Limited Partnership Agreement”), is executed and
delivered by the undersigned.  As of the date hereof, the undersigned,
designated as an Additional Limited Partner, is admitted as a Limited Partner of
the Partnership, and by said undersigned’s execution and delivery hereof, said
undersigned agrees to be bound by the terms and provisions of the Limited
Partnership Agreement, including the power of attorney set forth in
Section 15.11 of the Limited Partnership Agreement.  The number of AO LTIP Units
(as defined in the Agreement to which this Exhibit A is attached) issued as of
the date hereof to the undersigned designated as an Additional Limited Partner
is shown opposite such Additional Limited Partner’s signature below.  All terms
used herein and not otherwise defined shall have the meanings given them in the
Limited Partnership Agreement.

 

This Acceptance may be executed in two or more counterparts, each of which shall
be deemed an original but all of which collectively shall constitute one and the
same document.

 

Dated:

 

 

GENERAL PARTNER

 

 

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ADDITIONAL LIMITED PARTNER

 

 

 

Number of AO LTIP Units:

 

 

 

 

Name:

 

 

Tax ID#:

 

 

Address:

 

A-1

--------------------------------------------------------------------------------



 

EXHIBIT B

 

KITE REALTY GROUP TRUST APPRECIATION ONLY LTIP UNITS

VESTING AND EXERCISE RULES(1)

 

ARTICLE I: PURPOSE

 

The purpose of these Kite Realty Group Trust AO LTIP Units Vesting and Exercise
Rules is to establish the mechanisms for determining the number of AO LTIP
Units, if any, that will vest under the Agreement and for the exercise and
conversion of any Vested AO LTIP Units.

 

ARTICLE II: DEFINITIONS

 

The capitalized terms below shall have the following meanings for purposes of
this Exhibit B.  Capitalized terms that are used but not defined herein shall
have the meanings provided in the Agreement to which this Exhibit B is attached,
in the Limited Partnership Agreement, or in the Plan.

 

2.1                               “Good Reason” shall have the meaning provided
in an applicable employment or other service agreement between the Company (or
an Affiliate) and the Grantee or, if no such agreement exists or such agreement
does not contain a “good reason” definition, then Good Reason shall mean the
occurrence of any one or more of the following events without the Grantee’s
prior written consent, subject to the cure provisions described below:

 

(a)                                 The material reduction of the Grantee’s
authority, duties, and responsibilities, or the assignment to the Grantee of
duties materially and adversely inconsistent with the Grantee’s position or
positions with the Company or an Affiliate;

 

(b)                                 A reduction of the Grantee’s annual base
salary, except in connection with a reduction in compensation generally
applicable to similarly-situated employees of the Company or an Affiliate; or

 

(c)                                  A requirement by the Company or an
Affiliate that the Grantee’s work location be moved more than fifty (50) miles
from its existing location.

 

Notwithstanding the foregoing, the Grantee will not be deemed to have resigned
for Good Reason unless (1) the Grantee provides the Company with written notice
setting forth in reasonable detail the facts and circumstances claimed by the
Grantee to constitute Good Reason within sixty (60) days after the date of the
occurrence of any event that the Grantee knows or should reasonably have known
to constitute Good Reason; (2) the Company fails to cure such acts or omissions
within thirty (30) days following its receipt of such notice; and (3) the
effective date of the Grantee’s termination for Good Reason occurs no later than
thirty (30) days after the expiration of the cure period.

 

--------------------------------------------------------------------------------

(1)  The Company may in future awards develop different vesting and exercise
requirements under the Kite Realty Group Trust 2013 Equity Incentive Plan.

 

B-1

--------------------------------------------------------------------------------



 

2.2                               “Qualifying Termination” means a termination
of the Grantee’s Service by the Company without Cause, by the Grantee for Good
Reason, due to the Grantee’s death or Disability, or by the Grantee on account
of Retirement.

 

2.3                               “Retirement” shall have the meaning provided
in an applicable employment or other service agreement between the Company (or
an Affiliate) and the Grantee or, if no such agreement exists or such agreement
does not contain a “retirement” definition, then Retirement shall mean the
Grantee’s voluntary resignation of Service with the Company and all of its
Affiliates (which, for the avoidance of doubt shall exclude a resignation by the
Grantee at a time when the Company could terminate the Grantee’s Service for
Cause) after the attainment of age sixty (60) and ten (10) years of Service.

 

ARTICLE III: NUMBER AND VESTING OF APPRECIATION ONLY LTIP UNITS

 

3.1          AO LTIP Units.  The Company hereby grants to the Grantee an
aggregate number of AO LTIP Units as set forth on the cover sheet to this
Agreement, with a Class AO LTIP Unit Participation Threshold as set forth on the
cover sheet to this Agreement.  Such grant is subject to the terms and
conditions of this Exhibit B, the Agreement, the Limited Partnership Agreement,
and the Plan.

 

3.2          Vesting and Forfeiture of AO LTIP Units.

 

(a)           Subject to Section 3.3 and Section 3.4, the AO LTIP Units shall
vest and become exercisable in full as of the date that both the following
time-based vesting eligibility requirement and the following performance-based
vesting eligibility requirement have been met:

 

(i)           With respect to the time-based vesting requirement applicable to
the AO LTIP Units, the AO LTIP Units will be eligible to vest in full if the
Grantee remains in continuous Service from the Grant Date through the third
anniversary of the Grant Date; and

 

(ii)          With respect to the performance-based vesting requirement
applicable to the AO LTIP Units, the AO LTIP Units will be eligible to vest in
full if at any time during the five-year period following the Grant Date the
reported closing price per Share appreciates at least twenty percent (20%) over
the Class AO LTIP Unit Participation Threshold per AO LTIP Unit (as set forth on
the cover sheet) for a minimum of 20 consecutive trading days.

 

(b)           Any AO LTIP Units that do not become vested pursuant to
Section 3.2(a) shall, without payment of any consideration by the Company or the
Limited Partnership, automatically and without notice or further action by the
Company or the Limited Partnership or their Affiliates, be forfeited and be and
become null and void as of the fifth anniversary of the Grant Date, and neither
the Grantee nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
Unvested AO LTIP Units.

 

3.3          Corporate Transactions.  Notwithstanding any accelerated vesting
provisions contained in any employment, service, or other agreement between the
Company and the Grantee, which acceleration vesting provisions are hereby
expressly superseded and replaced with respect to this Award, (a) if the Grantee
holds Unvested AO LTIP Units as of immediately prior to the consummation of a
Corporate Transaction, (b) if the Unvested AO LTIP Units are

 

B-2

--------------------------------------------------------------------------------



 

not assumed, continued, or substituted for in connection with such Corporate
Transaction, and (c) if the Grantee continues to provide Service through the
consummation of such Corporate Transaction, then (i) the appreciation
performance metric under the performance-based vesting eligibility requirement
set forth in Section 3.2(a)(ii) shall be pro-rated based on a fraction, the
numerator of which is the number of days from the Grant Date to the consummation
of such Corporate Transaction and the denominator of which is the total number
of days from the Grant Date to the fifth anniversary of the Grant Date, and
(ii) the AO LTIP Units shall vest and become exercisable in full as of
immediately prior to the consummation of the Corporate Transaction if the deal
price for such Corporate Transaction would meet or exceed the pro-rated
performance metric.  Any AO LTIP Units that do not become vested pursuant to the
immediately preceding sentence shall, without payment of any consideration by
the Company or the Limited Partnership, automatically and without notice or
further action by the Company or the Limited Partnership or their Affiliates, be
forfeited and be and become null and void as of the consummation of such
Corporate Transaction, and neither the Grantee nor any of his or her successors,
heirs, assigns, or personal representatives will thereafter have any further
rights or interests in such Unvested AO LTIP Units.  Any already-Vested AO LTIP
Units and any AO LTIP Units vesting and becoming exercisable pursuant to this
Section 3.3 shall be subject to the terms and conditions of the definitive
Corporate Transaction documents applicable to the AO LTIP Units generally, if
any, including without limitation any such terms and conditions of an applicable
purchase agreement, and the Grantee hereby consents and agrees to be bound by
any and all such terms and conditions with respect to the AO LTIP Units.

 

3.4          Termination of Service.

 

(a)           Qualifying Termination.  Upon the Grantee’s termination of Service
on account of a Qualifying Termination:

 

(i)            Unvested AO LTIP Units.  Upon the Grantee’s termination of
Service on account of a Qualifying Termination prior to the AO LTIP Units
becoming Vested AO LTIP Units pursuant to Section 3.2, notwithstanding any
accelerated vesting provisions contained in any employment, service, or other
agreement between the Company and the Grantee, which acceleration vesting
provisions are hereby expressly superseded and replaced with respect to this
Award, (1) if the performance-based vesting eligibility requirement set forth in
Section 3.2(a)(ii) has already been met as of the date of such Qualifying
Termination or is met within the 90 days following the date of such Qualifying
Termination, then a pro-rated number of AO LTIP Units shall vest and become
exercisable based on a fraction, the numerator of which is the number of days
from the Grant Date to the date of such Qualifying Termination and the
denominator of which is the total number of days from the Grant Date to the
third anniversary of the Grant Date.

 

(ii)           Vested AO LTIP Units.  Upon the Grantee’s termination of Service
on account of a Qualifying Termination, the Grantee’s Vested AO LTIP Units
(including the AO LTIP Units vesting and becoming exercisable pursuant to
Section 3.4(a)(i)) shall remain exercisable until the earlier of the close of
business at Company headquarters on (1) the 90th day following the date of such
termination (the “Early Termination Date”) and (2) the Expiration Date.  If not
exercised during such period, the Grantee’s Vested AO LTIP Units shall, without
payment of any consideration by the Company or the Limited Partnership,
automatically and without notice or further action by the Company or the Limited
Partnership or their Affiliates, be forfeited and be and become null and void as
of the end of such period, and neither the Grantee

 

B-3

--------------------------------------------------------------------------------



 

nor any of his or her successors, heirs, assigns, or personal representatives
will thereafter have any further rights or interests in such AO LTIP Units.

 

(b)           Other Termination.  Upon the Grantee’s termination of Service for
any reason other than a Qualifying Termination and other than for Cause:

 

(i)            Unvested AO LTIP Units.  The Grantee’s Unvested AO LTIP Units
shall, without payment of any consideration by the Company or the Limited
Partnership, automatically and without notice or further action by the Company
or the Limited Partnership or their Affiliates, be forfeited and be and become
null and void as of the date of such termination, and neither the Grantee nor
any of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such AO LTIP Units.

 

(ii)           Vested AO LTIP Units.  The Grantee’s Vested AO LTIP Units shall
remain exercisable until the earlier of the close of business at Company
headquarters on (1) the Early Termination Date and (2) the Expiration Date.  If
not exercised during such period, the Grantee’s Vested AO LTIP Units shall,
without payment of any consideration by the Company or the Limited Partnership,
automatically and without notice or further action by the Company or the Limited
Partnership or their Affiliates, be forfeited and be and become null and void as
of the end of such period, and neither the Grantee nor any of his or her
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interests in such AO LTIP Units.

 

(c)           Termination for Cause.  Upon the Grantee’s termination of Service
for Cause, the Grantee’s AO LTIP Units (including both Unvested AO LTIP Units
and Vested AO LTIP Units) shall, without payment of any consideration by the
Company or the Limited Partnership, automatically and without notice or further
action by the Company or the Limited Partnership or their Affiliates, be
forfeited and be and become null and void as of the date of such termination,
and neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such AO LTIP Units.

 

3.5          Exercise of AO LTIP Units Prior to Mandatory Conversion Date.

 

(a)           During the Term (as defined below), each Vested AO LTIP Unit,
subject to Section 16.1 of the Plan and subject to the restrictions,
limitations, and conditions of vesting, exercise, redemption, and conversion set
forth herein and in the Limited Partnership Agreement, shall have the right, at
the Grantee’s option, to convert all or a portion of the Grantee’s Vested AO
LTIP Units into Vested LTIP Units in accordance with the terms and conditions of
the Limited Partnership Agreement.  For this purpose, the “Term” shall commence
as of the Grant Date and shall end as of the close of business on the earlier of
(i) the Early Termination Date, if applicable, (ii) the Expiration Date, or
(iii) the date on which the AO LTIP Units are forfeited, redeemed, or converted
as set forth herein, in the Limited Partnership Agreement, or in the Plan.

 

(b)           When the Grantee wishes to exercise any Vested AO LTIP Unit, the
Grantee must notify the Company by filing the proper “Notice of Exercise” form
at the address given on the form.  Such notice must specify how many Vested AO
LTIP Units the Grantee wishes to exercise and will become effective when it is
received by the Company.   If someone else wants to exercise any Vested AO LTIP
Units after the Grantee’s death, that person must prove to the Company’s
satisfaction that he or she is entitled to do so.

 

B-4

--------------------------------------------------------------------------------



 

3.6          Mandatory Conversion of AO LTIP Units.

 

(a)           Subject to earlier forfeiture, redemption, or conversion as set
forth herein, in the Plan, or in the Limited Partnership Agreement, if the
Grantee remains in continuous Service from the Grant Date to the Expiration
Date, Vested AO LTIP Units that have not been converted prior to the Expiration
Date shall automatically and without any action by the Grantee be converted on
such date into Vested LTIP Units, if any, in accordance with the terms and
conditions of the Limited Partnership Agreement.  If such Vested AO LTIP Units
are not eligible to be converted into any Vested LTIP Units in accordance with
the terms and conditions of the Limited Partnership Agreement as of the
Expiration Date, then the Vested AO LTIP Units shall automatically and without
notice or further action by the Company or the Limited Partnership or their
Affiliates, be forfeited and be and become null and void as of the Expiration
Date, and neither the Grantee nor any of his or her successors, heirs, assigns,
or personal representatives will thereafter have any further rights or interests
in such AO LTIP Units.

 

(b)           In addition, as set forth in the Limited Partnership Agreement,
the Company, as the general partner of the Limited Partnership, may elect to
convert the AO LTIP Units as provided in the Limited Partnership Agreement.

 

B-5

--------------------------------------------------------------------------------



 

EXHIBIT C

 

GRANTEE’S COVENANTS, REPRESENTATIONS, AND WARRANTIES

 

The Grantee hereby covenants, represents, and warrants as follows:

 

(a)                                 The Grantee has received and had an
opportunity to review the following documents (the “Background Documents”):

 

(i)                                     The Company’s latest Annual Report to
Shareholders;

 

(ii)                                  The Company’s Proxy Statement for its most
recent Annual Meeting of Shareholders;

 

(iii)                               The Company’s Report on Form 10-K for the
fiscal year most recently ended;

 

(iv)                              The Company’s Form 10-Q for the most recently
ended quarter if one has been filed by the Company with the Securities and
Exchange Commission since the filing of the Form 10-K described in clause
(iii) above;

 

(v)                                 Each of the Company’s Current Report(s) on
Form 8-K, if any, filed since the later of the Form 10-K described in clause
(iii) above and the Form 10-Q described in clause (iv) above;

 

(vi)                              The Limited Partnership Agreement (which for
ease of reference may also be found at the following links: Agreement of Limited
Partnership
(https://www.sec.gov/Archives/edgar/data/1286043/000110465904025213/a04-9717_1ex10d1.htm),
Amendment No. 1
(https://www.sec.gov/Archives/edgar/data/1286043/000128604310000044/exhibit10_1.htm),
Amendment No. 2
(https://www.sec.gov/Archives/edgar/data/1286043/000110465912017596/a12-6854_3ex10d1.htm),
Amendment No. 3
(https://www.sec.gov/Archives/edgar/data/1286043/000110465914054506/a14-17956_1ex10d1.htm)
and Amendment No. 4;(2) and

 

(vii)                           The Plan (which for ease of reference may also
be found at the following link:
https://www.sec.gov/Archives/edgar/data/1286043/000110465913038799/a13-11723_1ex10d1.htm)(3).

 

The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Limited Partnership prior to
the determination by the Limited Partnership of the suitability of the Grantee
as a holder of AO LTIP Units shall not constitute an offer of AO LTIP Units
until such determination of suitability shall be made.

 

(b)                                 The Grantee hereby represents and warrants
that:

 

--------------------------------------------------------------------------------

(2)                                 Note to Form: Links to be updated in final
agreement.

(3)                                 Note to Form: Links to be updated in final
agreement.

 

C-1

--------------------------------------------------------------------------------



 

(i)                                     The Grantee either (A) is an “accredited
investor” as defined in Rule 501(a) under the Securities Act, or (B) by reason
of the business and financial experience of the Grantee, together with the
business and financial experience of those persons, if any, retained by the
Grantee to represent or advise him, her, or it with respect to the grant to him,
her, or it of AO LTIP Units, the potential conversion of AO LTIP Units into
Partnership Units and the potential redemption of such Partnership Units for
Shares, has such knowledge, sophistication, and experience in financial and
business matters and in making investment decisions of this type that the
Grantee (I) is capable of evaluating the merits and risks of an investment in
the Limited Partnership and potential investment in the Company and of making an
informed investment decision, (II) is capable of protecting his, her, or its own
interest or has engaged representatives or advisors to assist him, her, or it in
protecting his, her, or its interests, and (III) is capable of bearing the
economic risk of such investment.

 

(ii)                                  The Grantee understands that (A) the
Grantee is responsible for consulting his, her, or its own tax advisors with
respect to the application of the U.S. federal income tax laws, and the tax laws
of any state, local, or other taxing jurisdiction to which the Grantee is or by
reason of the Award of AO LTIP Units may become subject, to his, her, or its
particular situation; (B) the Grantee has not received or relied upon business
or tax advice from the Company, the Limited Partnership, or any of their
respective employees, officers, directors, shareholders, agents, consultants,
advisors, or any affiliates of any of them in their capacity as such; (C) the
Grantee provides or will provide services to or for the benefit of the Limited
Partnership on a regular basis and in such capacity has access to such
information, and has such experience of and involvement in the business and
operations of the Limited Partnership, as the Grantee believes to be necessary
and appropriate to make an informed decision to accept this Award of AO LTIP
Units; and (D) an investment in the Limited Partnership and/or the Company
involves substantial risks.  The Grantee has been given the opportunity to make
a thorough investigation of matters relevant to the AO LTIP Units and has been
furnished with, and has reviewed and understands, materials relating to the
Limited Partnership and the Company and their respective activities (including,
but not limited to, the Background Documents).  The Grantee has been afforded
the opportunity to obtain any additional information (including any exhibits to
the Background Documents) deemed necessary by the Grantee to verify the accuracy
of information conveyed to the Grantee.  The Grantee confirms that all
documents, records, and books pertaining to his, her, or its receipt of AO LTIP
Units which were requested by the Grantee have been made available or delivered
to the Grantee.  The Grantee has had an opportunity to ask questions of and
receive answers from the Limited Partnership and the Company, or from a person
or persons acting on their behalf, concerning the terms and conditions of the AO
LTIP Units.  The Grantee has relied upon, and is making its decision solely
upon, the Background Documents and other written information provided to the
Grantee by the Limited Partnership or the Company.  The Grantee did not receive
any tax, legal, or financial advice from the Limited Partnership or the Company
and, to the extent it deemed necessary, has consulted with its own advisors in
connection with its evaluation of the Background Documents, this Agreement, and
the Grantee’s receipt of AO LTIP Units.

 

(iii)                               The AO LTIP Units to be issued, the
Partnership Units issuable upon conversion of the AO LTIP Units, and any Shares
issued in connection with the

 

C-2

--------------------------------------------------------------------------------



 

redemption of any such Partnership Units will be acquired for the account of the
Grantee for investment only and not with a current view to, or with any
intention of, a distribution or resale thereof, in whole or in part, or the
grant of any participation therein, without prejudice, however, to the Grantee’s
right (subject to the terms of the AO LTIP Units, the Plan, and this Agreement)
at all times to sell or otherwise dispose of all or any part of his or her AO
LTIP Units, Partnership Units, or Shares in compliance with the Securities Act,
and applicable state securities laws, and subject, nevertheless, to the
disposition of his or her assets being at all times within his or her control.

 

(iv)                              The Grantee acknowledges that (A) neither the
AO LTIP Units to be issued, nor the Partnership Units issuable upon conversion
of the AO LTIP Units, have been registered under the Securities Act or state
securities laws by reason of a specific exemption or exemptions from
registration under the Securities Act and applicable state securities laws and,
if such AO LTIP Units or Partnership Units are represented by certificates, such
certificates will bear a legend to such effect, (B) the reliance by the Limited
Partnership and the Company on such exemptions is predicated in part on the
accuracy and completeness of the representations and warranties of the Grantee
contained herein, (C) such AO LTIP Units, or Partnership Units, therefore,
cannot be resold unless registered under the Securities Act and applicable state
securities laws, or unless an exemption from registration is available,
(D) there is no public market for such AO LTIP Units and Partnership Units, and
(E) neither the Limited Partnership nor the Company has any obligation or
intention to register such AO LTIP Units or the Partnership Units issuable upon
conversion of the AO LTIP Units under the Securities Act or any state securities
laws or to take any action that would make available any exemption from the
registration requirements of such laws, except that, upon the redemption of the
Partnership Units for Shares, the Company currently intends to issue such Shares
under the Plan and pursuant to a Registration Statement on Form S-8 under the
Securities Act, to the extent that (i) the Grantee is eligible to receive such
Shares under the Plan at the time of such issuance, and (ii) the Company has
filed an effective Form S-8 Registration Statement with the Securities and
Exchange Commission registering the issuance of such Shares.  The Grantee hereby
acknowledges that because of the restrictions on transfer or assignment of such
AO LTIP Units acquired hereby and the Partnership Units issuable upon conversion
of the AO LTIP Units which are set forth in the Limited Partnership Agreement or
this Agreement, the Grantee may have to bear the economic risk of his, her, or
its ownership of the AO LTIP Units acquired hereby and the Partnership Units
issuable upon conversion of the AO LTIP Units for an indefinite period of time.

 

(v)                                 The Grantee has determined that the AO LTIP
Units are a suitable investment for the Grantee.

 

(vi)                              No representations or warranties have been
made to the Grantee by the Limited Partnership or the Company, or any employee,
officer, director, shareholder, agent, consultant, advisors, or affiliate of any
of them, and the Grantee has received no information relating to an investment
in the Limited Partnership or the AO LTIP Units except the information specified
in paragraph (a) above.

 

(c)                                  So long as the Grantee holds any AO LTIP
Units, the Grantee shall disclose to the Limited Partnership in writing such
information as may be reasonably requested with respect to ownership of AO LTIP
Units as the Limited Partnership may deem reasonably necessary to

 

C-3

--------------------------------------------------------------------------------



 

ascertain and to establish compliance with provisions of the Code, applicable to
the Limited Partnership or to comply with requirements of any other appropriate
taxing authority.

 

(d)                                 The Grantee hereby agrees to make an
election under Section 83(b) of the Code with respect to the AO LTIP Units
awarded hereunder and has delivered with this Agreement a completed, executed
copy of the election form attached hereto as Exhibit D.  The Grantee agrees to
file the election (or to permit the Limited Partnership to file such election on
the Grantee’s behalf) within thirty (30) days after the Award of the AO LTIP
Units hereunder with the IRS Service Center at which such Grantee files his or
her personal income tax returns.

 

(e)                                  The address set forth on the signature
page of this Agreement is the address of the Grantee’s principal residence, and
the Grantee has no present intention of becoming a resident of any country,
state, or jurisdiction other than the country and state in which such residence
is sited.

 

(f)                                   The representations of the Grantee as set
forth above are true and complete to the best of the information and belief of
the Grantee, and the Limited Partnership shall be notified promptly of any
changes in the foregoing representations.

 

C-4

--------------------------------------------------------------------------------



 

EXHIBIT D

 

ELECTION UNDER SECTION 83(b) OF

THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.                                      The name, address, and social security
number of the undersigned:

 

Name:

 

Address:

 

Social Security No.:

 

2.                                      Description of property with respect to
which the election is being made:

 

The election is being made with respect to        AO LTIP Units in Kite Realty
Group, L.P. (the “Limited Partnership”).

 

3.                                      The date on which the property was
transferred is              , 2019.

 

4.                                      The taxable year to which this election
relates is calendar year 2019.

 

5.                                      Nature of restrictions to which the
property is subject:

 

(a)                                 With limited exceptions, until the AO LTIP
Units vest, the AO LTIP Units may not be transferred in any manner without the
consent of the Limited Partnership.

 

(b)                                 The AO LTIP Units are subject to the
provisions of an Appreciation Only LTIP Unit Agreement between the undersigned,
the Limited Partnership, and Kite Realty Group Trust.  The AO LTIP Units are
subject to vesting and forfeiture terms and conditions under the terms of the
Appreciation Only LTIP Unit Agreement.

 

6.                                      The fair market value at time of
transfer (determined without regard to any restrictions other than restrictions
which by their terms will never lapse) of the AO LTIP Units with respect to
which this election is being made was $0 per AO LTIP Unit.

 

7.                                      The amount paid by the undersigned for
the AO LTIP Units was $0 per AO LTIP Unit.

 

8.                                      A copy of this statement has been
furnished to the Limited Partnership and to its sole general partner, Kite
Realty Group Trust.

 

Dated:

 

 

 

 

(Sign Name)

 

 

 

(Print Name)

 

D-1

--------------------------------------------------------------------------------



 

PROCEDURES FOR GRANTEE MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

 

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code Section 83(b) in order for the
election to be effective:(4)

 

1.              The Grantee must file one copy of the completed election form
with the IRS Service Center where the Grantee files the Grantee’s federal income
tax returns within 30 days after the Grant Date of the AO LTIP Units.

 

2.              At the same time the Grantee files the election form with the
IRS, the Grantee must also deliver a copy of the election form to the Secretary
of Kite Realty Group Trust.

 

--------------------------------------------------------------------------------

(4)                                 Whether or not to make the election is your
decision and may create tax consequences for you.  You are advised to consult
your tax advisor if you are unsure whether or not to make the election.

 

D-2

--------------------------------------------------------------------------------